* * * * * * * * * * *
Based upon information contained in I.C. File LH-0364 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Brandon M. Whimple, was a volunteer firefighter with the Rhodestown Volunteer Fire Department in Jacksonville, N.C., at the time of his death on 24 March 2007.
2. Decedent's death occurred in the course and scope of his employment as follows: On 24 March 2007, decedent was dispatched to a reported structure fire. While on route to the fire, at 11:59 a.m., the truck in which decedent was riding overturned. Decedent and another firefighter were pronounced dead at the scene. The certificate of death lists the cause of death as "blunt trauma" resulting from a motor vehicle accident.
4. Decedent was unmarried at the time of his death, and is survived by a minor child, Halie Nevaeh-Reighn Dearborn, born on 5 April 2005.
                          * * * * * * * * * * *
Based upon the foregoing findings of fact, the Full Commission concludes as follows: *Page 2
 CONCLUSIONS OF LAW
1. Decedent was an eligible firefighter, as defined in N.C. Gen. Stat. § 143-166.2(d), with the Rhodestown Volunteer Fire Department at the time of his death on 24 March 2007.
2. Decedent is survived by his minor child, Halie Nevaeh-Reighn Dearborn, who is eligible for the award of death benefits under N.C. Gen. Stat. § 143-166.1 et seq.
                          * * * * * * * * * * *
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $50,000.00 is hereby awarded to Halie Nevaeh-Reighn Dearborn as the qualified surviving dependent child of Brandon M. Whimple payable as follows: the sum of $20,000.00 shall be paid immediately to Halie Nevaeh-Reighn Dearborn. Thereafter, the sum of $10,000.00 shall be paid annually to Halie Nevaeh-Reighn Dearborn until such time as the balance of all payments equal $50,000.00. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq. If Halie Nevaeh-Reighn Dearborn becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
  This the 2nd day of May, 2007. *Page 3
S/________________________________ J. BRAD DONOVAN DEPUTY COMMISSIONER
CONCURRING:
  S/________________________________ BERNADINE S. BALANCE COMMISSIONER
  S/________________________________ DANNY LEE MCDONALD COMMISSIONER *Page 1